Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Specification filed on 08/24/2022 has been entered by the Examiner.
Drawings filed on 08/24/2022 has been approved by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a method for manufacturing a heating mat for a motor vehicle in claim 1 including especially the construction of providing a first heating ply extending substantially along a first axis, said first heating ply comprising: a first deformable structure; and two heating elements inserted into said first structure, said two heating elements being axially aligned and separated by a deformation area of said first structure; stacking the first heating ply between an upper layer and a lower layer, along a stacking direction substantially perpendicular to the first axis; at least one of said first heating ply and said upper and lower layers comprising a thermoformable material; assembling the stack by at least a first fastening rod passing through the first heating ply and the upper and lower layers; and thermoforming the stack thus assembled, so as to secure the first heating ply and the upper and lower layers into a single piece; and stretching the deformation area of the first heating ply in the stacking direction is not taught nor is fairly suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612